Case 20-42081   Doc 5   Filed 08/21/20 Entered 08/21/20 15:19:56   Desc Main
                           Document    Page 1 of 5
Case 20-42081   Doc 5   Filed 08/21/20 Entered 08/21/20 15:19:56   Desc Main
                           Document    Page 2 of 5
Case 20-42081   Doc 5   Filed 08/21/20 Entered 08/21/20 15:19:56   Desc Main
                           Document    Page 3 of 5
Case 20-42081   Doc 5   Filed 08/21/20 Entered 08/21/20 15:19:56   Desc Main
                           Document    Page 4 of 5
Case 20-42081   Doc 5   Filed 08/21/20 Entered 08/21/20 15:19:56   Desc Main
                           Document    Page 5 of 5
